DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Claims 78, 82-83, 87-90, 93-94, 103-116 and 140 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 (GB 2464541 A) in view of Massey (US 3755063), and further in view of either one of Albertelli’710 (US 4595710) or Albertelli’291 (US 5060291), and optionally further in view of Ottinger (US 3872199).
	Regarding claim 78, Albertelli’541 teaches a method of forming a foam core panel useful as a building panel (Abstract; Figure 4). As detailed below, the panel has the same properties as claimed and is thus considered to implicitly satisfy the claimed terminology of being “reinforced” and of being “blast-resistant”. The panel can be used as a building panel (Abstract; page 1, lines 2-23; page 34, lines 1-5). Moreover, the panel of Albertelli’541 is useful in armor and bullet-proof protective building products (page 12, lines 24-29) and may include rigid structural material (page 10, lines 21-24; page 20, line 17), and thus naturally provides a degree of reinforcement. Albertelli’541 also teaches the products have excellent energy absorption properties (page 31, lines 25-26).
	Albertelli’541 forms a layered composite panel, wherein the layered composite panel comprises a core having a first solid, open-cell phenolic resin foam panel bonded together with a second solid, open-cell phenolic resin foam panel by a bonding agent so as to form a monolithic core structure (page 10, lines 4-20; page 20, lines 15-21; page 21, lines 23-30; page 24, lines 1-13). Albertelli’541 provides the layered composite panel with a first surface layer of a sheet comprising polymeric material bonded to a surface of the monolithic core structure (page 6, lines 17-25), and the sheet comprising polymeric material may be provided on both opposite surfaces of the core structure two provide a two-sided panel (page 6, lines 23-30; page 7, lines 5-10). Albertelli’541 provides the layered composite panel with a reinforced webbing material bonded to or positioned across a rear surface of the layered composite panel (page 12, lines 17-29). A reinforced webbing is satisfied by a woven fabric or a woven fabric made from high strength fibers such as poly-aramid Kevlar fibers. The webbing may include a matrix and be part of one of the sheets of polymeric material (page 12, lines 1-16) or the webbing may be provided as a separate layer provided between a sheet of polymeric material and the foam substrate (page 13, lines 1-25). The surface to which the webbing is applied satisfies the claimed rear surface, or this limitation is satisfied by providing the sheet comprising polymeric material and such webbing material on both surfaces of the core structure, as suggested by Albertelli’541 to provide a two-sided panel (page 6, lines 23-30; page 7, lines 5-10). The first solid, open-cell phenolic resin foam panel is progressively non-elastically deformable, particularly in view of the teaching that a mold surface can be used to crush the foam substrate such that its surface facing the mold conforms to the mold surface (page 9, lines 8-17; page 20, lines 27-30; page 22, lines 10-14). A frangible material which maintains its shape upon controlled crushing is non-elastically deformable. Moreover, the both Albertelli’541 and the claims are directed to the use of the same foam composition, i.e. solid open-cell phenolic foam, and thus it is reasonable to expect the foam of Albertelli’541 has the same claimed property of being progressively non-elastically deformable.
	Albertelli’541 differs from claim 78 in that:
i.	Albertelli’541 does not explicitly recite forming a wall for use in constructing a building.
ii.	Albertelli’541 does not teach the core is bonded together with a third solid, open-cell phenolic resin foam panel by a bonding agent to form the monolithic core structure.
iii.	Albertelli’541 does not teach the third solid, open-cell phenolic resin foam panel forms a sandwich with the first and second solid foam panels, such that two solid foam panels form outer panels which sandwich an inner solid foam panel, and wherein an inner solid foam panel of the sandwich has a resistance to deformation that is lower than the outer solid foam panels.
iv.	Albertelli’541 does not teach the claimed density of the inner and outer solid foam panels.
v.	Albertelli’541 does not recite the layered composite panel is capable of withstanding an energy wave having an impulse of at least 20 psi/ms.
	(i)	As noted above, Albertelli’541 teaches panel can be used as a building panel (Abstract; page 1, lines 2-23; page 34, lines 1-5). Moreover, the panel of Albertelli’541 is useful in armor and bullet-proof protective building products and panels (page 12, lines 24-29) and may include rigid structural material (page 10, lines 21-24; page 20, line 17). Albertelli’541 also teaches the products have excellent thermal insulation and energy absorption properties (page 31, lines 25-26). It is known in related art to use a foam panel of the type taught by Albertelli’541 for constructing building walls. See Albertelli’710 which suggests similar foam building panels useful for constructing walls (Abstract; column 13, lines 18-35 and column 22, lines 65-68). Albertelli’291 provides similar teachings (Abstract; column 1, lines 5-8; column 3, lines 62-68; column 4, lines 7-8). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the building panel of Albertelli’541 as a wall panel for use in constructing a building wall and providing a wall using the panel because one of ordinary skill in the art would have been motivated to form walls from such panels as suggested by either one of Albertelli’710 and Albertelli’291. As detailed below, the panel has the same properties as claimed and is thus considered to implicitly satisfy the claimed terminology of being “reinforced” and of being “blast-resistant”, and when used to form a wall would therefore naturally provide a reinforced blast-resistant wall.
	(ii and iii)	It is well known that providing a foam core in the form of a layered structure having a low density foam central panel and high density foam outer panels bonded together with adhesive provides enhanced strength properties relative to a foam core with uniform density, thereby enhancing performance to weight ratio and reducing cost. See Massey (column 2, lines 66-68; column 3, lines 1-9; column 9, lines 23-30). Naturally, the low density central foam layer suggested by Massey has lower resistance to deformation than the higher density outer layers. Ottinger is optionally cited as evidence for this assertion. Ottinger teaches that the rigidity of a structural foam varies inversely with density (column 5, lines 62-64). It is clear from Albertelli’541 that the disclosed foam layers may be adhesively bonded together (page 21, lines 28-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the core of Albertelli'541 as an adhesively bonded layered sandwich structure having a low density central panel and outer higher density panels, wherein the central panel has lower resistance to deformation than the outer panels as a natural result of its lower density, because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Massey and to suitably attach the layers with adhesive as suggested by Albertelli'541.
	(iv)	Albertelli’541 suggests core densities of about 100-500 kg/m3, preferably 120-250 kg/m3 (page 10, lines 12-13). To provide the above noted advantages of economy and enhanced strength to weight ratio using a three layer foam core, Massey suggests a central layer density of 50-160 kg/m3 (3-10 lb/ft3), and an outer layer density of 190-480 kg/m3 (12-30 lb/ft3). In claims 78 and 93, the inner foam density overlaps with the ranges suggested by Albertelli’541 and Massey. The outer foam density overlaps with the range suggested by Albertelli’541 and is close to the range suggested by Massey. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Here, Massey establishes that a low density center foam layer surrounded by higher density outer foam layers enhances strength properties while reducing cost by minimizing the use of foam material. Thus one having ordinary skill in the art would have been expected to engage in routine experimentation to select the center and outer foam layer densities to optimize the strength properties for a particular application. It would have been obvious to one of ordinary skill in the art at the time of the invention to select densities in the claimed ranges as a matter of routine experimentation because one of ordinary skill in the art would have been motivated to optimize strength properties for the reasons provided above.
	(v)	Albertelli’541 teaches the core layers may comprise adhesively bonded layers of rigid open cell phenolic foam and teaches a core layer having a preferred density in the range of 100-500 kg/m3, most preferably 120 to 250 kg/m3 (page 10, lines 4-20; page 21, lines 23-31). Albertelli’541 teaches the surface layers may comprise sheet molding compound comprising fiber reinforced thermosetting resin such as polyester or epoxy, and may have a thickness of more or less than 1 mm (page 11, lines 7-10 and 18-31; page 12, lines 1-4). The reinforcing fibers may comprise carbon, glass or aramid fibers (page 12, lines 24-29). Similarly, Applicant teaches adhesively bonded rigid open cell phenolic foam core layers having a density of 100-500 kg/m3, most preferably 120-250 kg/m3; glass, carbon or aramid fiber reinforced epoxy or polyester sheet molding compound having a thickness of 0.5 to 5 mm (Applicant’s published application, paragraphs 10, 11, 31 and 37-41). In addition to using essentially the same materials, Albertelli’541 and Applicant form the panel in the same manner, by the application of heat and pressure to cure and bond the resin of the surface layers. See Albertelli’541 (pages 20-21). See Applicant’s published application (paragraph 32). Since the modified method of Albertelli’541 and Applicant form the layered composite panel using essentially the same materials and essentially the same method, it is reasonable to expect the same properties are achieved, i.e. an energy resistance in the claimed range would naturally flow from forming a panel by the modified method of Albertelli’541. No evidence or detailed argument to the contrary has been provided by Applicant. The claims are not patentable simply because Applicant has measured the energy resistance of such a panel.
	Regarding claims 82, 83 and 87-89, Albertelli’541 clearly teaches these limitations (page 6, lines 23-25; page 8, lines 14-15; page 5, lines 23-31; page 16, lines 6-9; page 21, lines 1-7; page 30, lines 8-27; page 31, lines 10-14).
	Regarding claim 90, the other aggregate material is satisfied the clays, clay minerals, glass microspheres and other fillers taught by Albertelli'541 (page 30, lines 19-27).
	Claim 93 is satisfied for the reasons provided above.
	Regarding claim 94, Albertelli'541 teaches cell diameters in the claimed range to provide sufficient strength (page 10, lines 21-28).
	Regarding claims 103-107, Albertelli’541 clearly teaches these limitations (page 6, lines 23-25; page 11, lines 18-31; page 12; page 11, lines 7-10).
	Regarding claim 108, Albertelli'541 teaches cell diameters in the claimed range to provide sufficient strength (page 10, lines 21-28). Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above
	Regarding claim 109 and 113, Albertelli’541 teaches a further core layer comprising at least one reinforcing layer as part of the monolithic core structure (page 13, lines 8-25; page 21, lines 25-29; Figure 4).
	Regarding claims 109-112, Massey suggests providing the foam core using four layers, two being inner low density layers and two being outer high density layers (Figure 2), or using five layers with three inner low density layers and to outer high density layer, or using six layers with 2 inner low density layers and 4 outer high density layers (Example V in Table), to provide a laminated foam core with high strength to weight ratio (column 9, lines 23-30). These examples suggest one or more additional solid foam core layers bonded together to form the monolithic core of the modified method of Albertelli’541. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to provide a known suitable high strength configuration, as evidenced by Massey. As to the layers being coextensive, Albertelli’541 clearly suggests making the foam core layers coextensive to form the desired core structure (Figure 4). Further, one having ordinary skill in the art would have readily appreciated from Figure 4 of Albertelli'541 that failure to make the foam core layers coextensive would provide gaps where at least one of the skin layers is not bonded to and supported by an underlying core layer. As noted above, Albertelli’541 seeks to provide strong bonding. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to avoid unsupported and unbonded portions of the skin layers.
	Claim 111 is satisfied for the reasons provided above.
	Regarding claim 112, as noted above, Albertelli'541 suggests open cell phenolic polymer foam layers for providing the desired strength and to allow molding.
	Regarding claims 114-116, Albertelli’541 clearly teaches these limitations (Figure 4; page 3, lines 2-31; page 4, lines 1-4; page 6, lines 23-31; page 8, lines 3-6 and 20-23; page 20, lines 27-30; page 21, lines 14-17).
	Regarding claim 140, Albertelli’541 teaches Kevlar for the webbing material, as noted above. Kevlar is a poly-aramid (page 12, lines 26-29). Alternatively, Albertelli’541 recites aramid fibers, which one of ordinary skill in the art would understand to be directed to poly-aramid fibers.

Claims 100-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey, and further in view of either one of Albertelli’710 or Albertelli’291, and optionally further in view of Ottinger as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of Spector (US 3595821).
	Regarding claim 100, Massey suggests elastomeric adhesives for providing suitable adhesion between foam layers (column 5, lines 16-19). Suitable elastomeric adhesives for bonding to a wide range of polymeric surfaces such as phenolic surfaces are well known. See Spector (Abstract; column 9, lines 13-55). It is noted that neoprene is elastomeric. For example, see Massey (column 5, lines 16-24). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an elastomeric adhesive to bond the foam layers in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to use a known suitable elastomeric adhesive as suggested by Massey, such as those of Spector.
	Regarding claim 101, Albertelli'541 teaches cell diameters in the claimed range to provide sufficient strength (page 10, lines 21-28). Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above. It is noted that elastomeric adhesives are commonly applied as liquids and thus would readily penetrate the foam and mechanically key in the manner described above. See Spector (column 9, lines 43-47; column 6, lines 30-45).
	Claim 102 is satisfied for the reasons provided above.

Claims 117 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey, and further in view of either one of Albertelli’710 or Albertelli’291, and optionally further in view of Ottinger as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of either one of Albertelli’710 or Sterrett (US 3503841).
	Regarding claims 117 and 118, the modified method of Albertelli’541 is directed to forming building panels incorporated into walls. While Albertelli’541 is silent as to the core and panel thickness, values within the claimed ranges are conventional in the art of foam core sandwich panels having fiber reinforced resin skin layers for the above noted application. For example, see Albertelli’710 (column 5, lines 12-18; column 13, lines 2-6 and 18-58; Example 11). In Example 11 of Albertelli’710, the total thickness is 23 mm (2.3 cm). Albertelli’541 teaches a face sheet thickness of about 1 mm or less, thus suggesting a core thickness of about 21 mm if two face sheets are provided (page 11, lines 7-10). Alternatively, See Sterrett (Abstract; column 1, lines 31-64; column 3, lines 3-25 and 46-64; column 5, lines 16-25; 0.5-4 inches = 14-102 mm). It is noted that a prior art range which overlaps a claimed range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a thickness in the claimed range in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to use a well known suitable thickness, as evidenced by Albertelli’710 or Sterrett.

Claims 101, 102, 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey, Spector and Albertelli’291, and optionally further in view of Ottinger, and optionally further in view of Albertelli’710.
	Albertelli’541, Massey, Spector, Albertelli’291, Ottinger and Albertelli’710 are applied as above in the rejection of claims 100-102. Albertelli’291 is not applied here in the alternative since it is required to address claim limitations as detailed below.
	Regarding claim 101, Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Albertelli’291 is cited here to show that it is known to cause a penetration depth in the claimed range to achieve strong mechanical bonding between an open cell foam and an adjacent layer (Figure 1; column 2, lines 44-66; Abstract). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above, and/or to provide suitable penetration for achieving a strong bond as suggested by Albertelli’291.
	Claims 102 and 108 are satisfied for the reasons provided above.

Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey, and further in view of either one of Albertelli’710 or Albertelli’291, and optionally further in view of Ottinger as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of Brauner (US 2975488).
	Regarding claim 90, glass and other aggregate materials are conventional fillers used in foam building panels. See Brauner (column 1, lines 15-57; Figures 1-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to include such materials in the first foam layer or all of the foam layers of the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to provide conventional fillers in such foam layers for building panel applications, as suggested by Brauner.

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
	Applicant argues Albertelli’541 does not teach blast resistance. While the examiner does not dispute this argument, the examiner has taken the position that the modified method of Albertelli’541 produces a panel having the claimed blast resistance in view of the similarity between such panel and a panel produced by the claimed method. Albertelli’541 teaches the core layers may comprise adhesively bonded layers of rigid open cell phenolic foam and teaches a core layer having a preferred density in the range of 100-500 kg/m3, most preferably 120 to 250 kg/m3 (page 10, lines 4-20; page 21, lines 23-31). Albertelli’541 teaches the surface layers may comprise sheet molding compound comprising fiber reinforced thermosetting resin such as polyester or epoxy, and may have a thickness of more or less than 1 mm (page 11, lines 7-10 and 18-31; page 12, lines 1-4). The reinforcing fibers may comprise carbon, glass or aramid fibers (page 12, lines 24-29). Similarly, Applicant teaches adhesively bonded rigid open cell phenolic foam core layers having a density of 100-500 kg/m3, most preferably 120-250 kg/m3; glass, carbon or aramid fiber reinforced epoxy or polyester sheet molding compound having a thickness of 0.5 to 5 mm (Applicant’s published application, paragraphs 10, 11, 31 and 37-41). In addition to using essentially the same materials, Albertelli’541 and Applicant form the panel in the same manner, by the application of heat and pressure to cure and bond the resin of the surface layers. See Albertelli’541 (pages 20-21). See Applicant’s published application (paragraph 32). Since the modified method of Albertelli’541 and Applicant form the layered composite panel using essentially the same materials and essentially the same method, it is reasonable to expect the same properties are achieved, i.e. an energy resistance in the claimed range would naturally flow from forming a panel by the modified method of Albertelli’541. No evidence or detailed argument to the contrary has been provided by Applicant. The claims are not patentable simply because Applicant has measured the energy resistance of such a panel. In particular, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, i.e. blast resistance, cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues there is no evidence that a person of skill in the art would be motivated to produce an improved blast-resistant wall. In response, the examiner has not taken any such position. Rather, as noted above, the examiner’s position is that the modified method of Albertelli’541 and Applicant form the layered composite panel using essentially the same materials and essentially the same method, and thus it is reasonable to expect the same properties are achieved, i.e. an energy resistance in the claimed range would naturally flow from forming a panel by the modified method of Albertelli’541. No evidence or detailed argument to the contrary has been provided by Applicant. The claims are not patentable simply because Applicant has measured the energy resistance of such a panel.
	Applicant argues that the lower density inner panel absorbs at least a portion of the impact energy and deforms. To the extent that Applicant is arguing unexpected results from the use of a lower density inner panel, Applicant has not compared the energy absorption when using three same-density panels. Accordingly, there is no clear evidence of unexpected results from the use of a lower density inner panel. Moreover, there is strong motivation in Massey to provide a lower density inner panel because it is clear from Massey that providing a foam core in the form of a layered structure having a low density foam central panel and high density foam outer panels bonded together with adhesive provides enhanced strength properties relative to a foam core with uniform density, thereby enhancing performance to weight ratio and reducing cost. See Massey (column 2, lines 66-68; column 3, lines 1-9; column 9, lines 23-30). Such strong motivation is considered to outweigh any assertions of unexpected results based on the above noted limited evidence of record for unexpected results.
	Applicant argues Massey does not teach the inner lower density panel has lower resistance to deformation. In response, naturally the lower density central foam layer suggested by Massey has lower resistance to deformation than the higher density outer layers. Ottinger was also optionally cited as evidence for this assertion. Ottinger teaches that the rigidity of a structural foam varies inversely with density (column 5, lines 62-64). It is clear from Albertelli’541 that the disclosed foam layers may be adhesively bonded together (page 21, lines 28-29).
	Applicant argues Massey and Albertelli’710 do not teach blast resistance. These arguments are not persuasive for the reasons provided above.
	Applicant’s distinctions between impact resistance and blast resistance are not persuasive for the reasons provided above.
	Applicant argues impermissible hindsight reasoning has been used. The examiner respectfully disagrees with this assertion because all of the evidence relied upon by the examiner comes directly from the applied prior art. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant argues Albertelli’541 does not indicate the webbing is bonded or positioned across a rear surface of the layered composite material. The examiner respectfully disagrees. In the embodiment of providing skins on both sides of the layered composite material, each skin comprising matrix resin and reinforcing fibers which may be in the form of woven fabric (which satisfies webbing), Albertelli provides webbing on both surfaces of the layered composite (page 6, lines 23-28; page 7, lines 5-10; page 12, lines 1-21; page 13, lines 1-10). Such clearly satisfies placing the webbing on the claimed rear surface because the webbing is placed on both surfaces. Alternatively, in the embodiment of providing the webbing reinforcement as a separate layer, it may be placed on a surface of the layered composite material (page 13, lines 8-12). In this embodiment, the examiner maintains that such surface satisfies the claimed rear surface because the claims do not require any particular orientation of such a panel in a building construction, for example. Any such intended orientation is merely an intended use and is satisfied by the modified method of Albertelli’541 because the formed panel is considered capable of being installed in any desired orientation. As to the “rear surface”, it is noted that the rear surface refers to the layered composite panel, i.e. the monolithic core structure formed by the bonded foam panels. The “rear surface” does not refer to the reinforced wall. Thus the claimed reinforced webbing on a rear surface of the layered composite panel does not preclude additional layers placed on the webbing.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745